Citation Nr: 1513602	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Mark Ferrario, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this matter is currently with the RO in Reno, Nevada.  

The Board previously considered this issue in Apri 2010, October 2011, March 2012, and October 2012.  In October 2012, the Board remanded to obtain post-service treatment records from MacDill Air Force Base and personnel and treatment records from the Veteran's service in the Navy Reserve from 1976 to 1978.  In November 2013, the RO notified the Veteran that efforts to obtain records from MacDill Air Force Base and the Navy Reserve were unsuccessful.  

In May 2009, the Veteran testified at a hearing before a Veterans Law Judge that is no longer employed by the Board.  As the Veteran elected to be scheduled for a new hearing, she testified before the undersigned in a hearing at the RO in May 2012; a transcript of each hearing has been associated with her claims file.  In February 2015, the Veteran's representative requested a new hearing pursuant to 38 C.F.R. § 20.1304.  In view of the Board's favorable decision with regard to the issue on appeal, the Board finds that an additional hearing is unnecessary.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current back disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the current back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence reflects that the Veteran has a current back disability.  A July 2007 private medical opinion (received August 2007) shows a diagnosis of straightening and degenerative spurring accentuated in the lumbar spine, along with some lumbar spondylosis.  An October 2009 VA examination shows a diagnosis of multiple level degenerative arthritis with degenerative disc disease.  An October 2009 MRI shows diagnosis of L1-2, L2-3, L3-4 mild disc desiccation and intervertebral disc bulging, and perineural cyst in the right L1-2 neural foramen.  Last, a May 2012 opinion from a private chiropractor shows a diagnosis of moderate to severe lumbar spondylosis, and posttraumatic intervertebral segmental dysfunction of the lumbar and lumbosacral spine with associated myospasm.

Service treatment records reflect that the Veteran was treated on two occasions, in November and December 1973, for complaints of pain in the mid thoracic and lumbar spine.  She was diagnosed with a mild musculoskeletal back strain.  

The Veteran has stated that in November 1973, while at her duty station, she injured her back after she stood on and then fell from a wheeled chair while placing materials on top of a bookcase; she has also stated that she was prescribed several days of bed rest.  See, e.g., July 2007 statement (received August 2007); May 2012 Board hearing transcript; see also July 2006 statement from the Veteran's husband (stating that the Veteran told at the time him about the back injury).

Additionally, the Veteran has stated that she has had periodic back problems since the 1973 injury, self-treating during that time and seeking urgent care at least twice a year.  See, e.g., July 2007 statement (received August 2007); May 2012 Board hearing transcript; see also July 2006 statement from Veteran's husband (stating that the Veteran's discomfort had increased over the years); December 2013 statement from Veteran's sister (stating that the Veteran has experienced recurring back pain since service).

The Veteran contends that her current back disability is related to the November 1973 injury.  She is competent to report an in-service injury that is factual in nature, as well as her observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, she is not competent to diagnose a specific condition or to offer an opinion as to the etiology of her current disability, as these questions require medical expertise and testing.  Id.  

There are conflicting medical opinions as to whether the Veteran's current back disability is related to an event, injury, or disease in service.  The October 2009 VA examiner opined that the Veteran's current back disability is less likely than not related to the 1973 low back strain.  In contrast, two private medical opinions, one from July 2007 (received August 2007), and the other one from May 2012, state that the Veteran's back disability is more likely than not related to the 1973 injury.  

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's current back disability is related to an in-service injury.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


